UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 7-31-13 (Unaudited) Shares Value Common Stocks 96.4% (Cost $787,876,903) Consumer Discretionary 16.7% Hotels, Restaurants & Leisure 11.1% Starbucks Corp. 634,700 45,216,027 Starwood Hotels & Resorts Worldwide, Inc. 497,300 32,896,395 Yum! Brands, Inc. 582,060 42,443,815 Specialty Retail 5.6% Lowe's Companies, Inc. 997,890 44,485,936 Tiffany & Company 206,420 16,412,454 Consumer Staples 7.3% Beverages 3.3% The Coca-Cola Company 892,670 35,778,214 Food Products 0.5% Danone SA, ADR 356,770 5,653,021 Household Products 3.5% Colgate-Palmolive Company 635,772 38,063,670 Energy 8.0% Energy Equipment & Services 8.0% National Oilwell Varco, Inc. 613,410 43,042,980 Schlumberger, Ltd. 541,200 44,015,796 Financials 7.0% Capital Markets 4.0% State Street Corp. 633,440 44,131,765 Consumer Finance 3.0% American Express Company 437,750 32,292,818 Health Care 11.6% Biotechnology 2.0% Regeneron Pharmaceuticals, Inc. (I) 79,730 21,531,884 Health Care Equipment & Supplies 1.5% IDEXX Laboratories, Inc. (I)(L) 166,020 16,268,300 Health Care Technology 3.1% Cerner Corp. (I) 676,540 33,150,460 Pharmaceuticals 5.0% Novo Nordisk A/S, ADR 129,420 21,861,626 Perrigo Company (L) 263,100 32,727,009 Industrials 3.1% Trading Companies & Distributors 3.1% Fastenal Company (L) 686,520 33,646,345 Information Technology 30.7% Communications Equipment 4.0% QUALCOMM, Inc. 668,660 43,162,003 Computers & Peripherals 3.8% Apple, Inc. 91,860 41,566,650 1 U.S. Global Leaders Growth Fund As of 7-31-13 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 9.3% eBay, Inc. (I) 1,051,660 $54,360,305 Google, Inc., Class A (I) 45,840 40,687,584 LinkedIn Corp., Class A (I) 26,930 5,488,065 IT Services 7.6% Automatic Data Processing, Inc. 601,890 43,390,250 Visa, Inc., Class A 223,300 39,526,333 Software 6.0% Salesforce.com, Inc. (I)(L) 756,490 33,096,438 SAP AG, ADR (L) 446,480 32,543,927 Materials 12.0% Chemicals 12.0% Ecolab, Inc. 484,650 44,655,651 Monsanto Company 536,390 52,984,604 Praxair, Inc. 274,590 32,997,480 Yield (%) Shares Value Securities Lending Collateral 8.6% (Cost $93,501,629) John Hancock Collateral Investment Trust (W) 0.1995(Y) 9,343,348 93,501,690 Par value Value Short-Term Investments 5.7% (Cost $61,224,587) Money Market Funds 5.7% State Street Institutional U.S. Government Money Market Fund 0.0000(Y) 61,224,587 61,224,587 Total investments (Cost $942,603,119)† 110.7% Other assets and liabilities, net (10.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-13. The value of securities on loan amounted to $91,554,441. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 7-31-13. † At 7-31-13, the aggregate cost of investment securities for federal income tax purposes was $949,345,724. Net unrealized appreciation aggregated $253,458,358, of which $253,491,970 related to appreciated investment securities and $33,612 related to depreciated investment securities. 2 U.S. Global Leaders Growth Fund As of 7-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
